DETAILED ACTION
This Office action is in response to the election filed on 14 June 2022. Claims 1-8 and 21-32 are pending in the application. Claims 9-20 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, on which claims 1-8 and 21-32 are readable, in the reply filed on 14 June 2022. is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al., US 9,899,267.
With respect to claim 1, Liou et al. disclose a method, shown in Figs. 1-8 and 16 comprising: 
providing a workpiece 10 comprising a plurality of fin structures 10Fextending along a first direction over a first area (upper 30, shown in Fig. 1) and a second area (lower 30, shown in Fig. 1) of the workpiece 10, see Figs. 1 and 2; 
forming a first fin cut trench 50 through the plurality of the fin structures 10F in the first area (upper 30E, shown in Fig. 5); 
forming a second fin cut trench 50 through the plurality of fin structures 10F in the second area (lower 30E, shown in Fig. 5); 
depositing a dielectric material 39 in the first fin cut trench 50 (in upper 30E, shown in Fig. 5) and the second fin cut trench 50 (in lower 30E, shown in Fig. 5) to form a first isolation feature 39 and a second isolation feature 39, respectively (see Fig. 16 and column 7, line 56, bridging column 8 to line 3); and 
forming a first isolation gate structure 60M directly over the first isolation feature 39 and a second isolation gate structure 60M directly over the second isolation feature 39, see Figs. 8 and 16 and column 5, lines 8-55,
wherein the first fin cut trench includes a first width W52 along the first direction and the second fin cut trench includes a second width W51 along the first direction, shown in Fig. 6;
wherein a ratio of the second width to the first width is between 3 and 30, as shown in Fig. 6.  
Liou et al. does not expressly disclose that the first and second isolation features 39 are made of a dielectric material, However, since the method of Liou et al. is for forming a gate isolation structure 60M, which is made of silicon oxide, silicon nitride, silicon oxynitride, or other suitable insulation material (see column 5, lines 8-55), it would have been obvious to the skilled artisan that the first and second isolation features 39 would also be made of an insulation or dielectric material. In addition, although Liou et al. disclose the first fin cut trench includes a first width W52 along the first direction and the second fin cut trench includes a second width W51 along the first direction, as shown in Fig. 6, Liou et al. do not expressly disclose that a ratio of the second width to the first width is between 3 and 30. However, Liou et al. do teach that the second with W51 is larger than the first width W52, see column 4, lines 18-57. Therefore, since Liou et al. disclose that the second width W51 is larger than the first width W52, the ratio of the second width to the first width would have been an obvious processing parameter to optimize and ascertainable through routine experimentation. Moreover, from Fig. 6 of Liou et al., although it is not disclosed that the Patent figures are too scale, it appears that the ratio of the second width W51 to the first width W52 would be at least 3. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 
With respect to claim 2, Liou et al. disclose the first fin cut trench (in upper 30E, shown in Fig. 5)  and the second fin cut trench (in lower 30E, shown in Fig. 5) extend lengthwise along a second direction perpendicular to the first direction, as shown in Fig. 5.  
With respect to claim 3, Liou et al. disclose forming a first gate structure 30E over the plurality of fin structures 10F in the first area (upper 30E shown in Fig. 5); and forming a second gate structure 30E over the plurality of fin structures 10F in the second area (lower 30E shown in Fig. 5), wherein the first gate structure includes a third width, wherein the second gate structure includes a fourth width, wherein a ratio of the fourth width to the third width is between about 15 and about 400.  Since dependent claim 3 does not specify in which direction the widths are to be measured, it would have been obvious to the skilled artisan that dependent on the locations of the of the gate isolation structures 60M, a ratio of the fourth width to the third width could be between about 15 and about 400 along the first direction. The location of the gate isolation structures 60M would be determined by device design and is within the purview of the skilled artisan.
With respect to claim 4, given what is shown in Fig. 6 of Liou et al., it would have been obvious to the skilled artisan that the first fin cut trench includes a first depth, wherein the second fin cut trench includes a second depth, wherein the first depth is substantially equal to the second depth.
With respect to claim 6, Liou et al. disclose the forming of the first fin cut trench comprises: depositing a material layer 31/32 over the workpiece 10; depositing a first photoresist layer 40 over the material layer 31/32; exposing the first photoresist layer using a first radiation source; developing the exposed first photoresist layer to form a first photoresist pattern (shown in Figs. 3 and 4); and etching the material layer 31/32 and the plurality of fin structures 10F in the first area using the first photoresist pattern as an etch mask, see Figs. 3-6 and column 4, lines 18-57. It would have been obvious to the skilled artisan that the patterned mask layer 40 disclosed by Liou et al. could comprise photoresist, since photolithography is a conventional process used to form a masking pattern in the etching of an underlying layer.

Allowable Subject Matter
Claims 5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Although Liou et al. do teach that the gate structure 30 can be a dummy gate structure for performing a replacement metal gate (RMG) process (see column 3, lines 49-60), Liou et al. fail to teach or suggest the forming of the first isolation gate structure and the second isolation gate structure comprises: forming a first dummy gate stack over the first isolation feature; forming a second dummy gate stack over the second isolation feature; replacing the first dummy gate stack with a first isolation gate structure; and replacing the second dummy gate stack with a second isolation gate structure, as recited in dependent claim 5.
Although Liou et al. disclose etching a material layer 31/32 using a mask pattern 40, Liou et al. fail to teach or suggest forming of the second fin cut trench comprises: depositing a second photoresist layer over the material layer, exposing the second photoresist layer using a second radiation source, developing the exposed second photoresist layer to form a second photoresist pattern, and etching the material layer and the plurality of fin structures in the second area using the second photoresist pattern as an etch mask, wherein a wavelength of the first radiation source is smaller than a wavelength of the second radiation source, as recited in claim 7.

Claims 21-32 are allowable over the prior art of record. allowed.
The following is a statement of reasons for the indication of allowable subject matter: Liou et al. is the closest prior art of record. Although Liou et al. do teach that the gate structure 30 can be a dummy gate structure for performing a replacement metal gate (RMG) process (see column 3, lines 49-60), Liou et al. do not teach or suggest forming a first dummy gate stack directly over the first isolation feature and a second dummy gate stack over a first channel region of the plurality of fin structures in the first area; forming a third dummy gate stack directly over the second isolation feature and a fourth dummy gate stack over a second channel region of the plurality of fin structures in the second area; and replacing the first dummy gate stack, the second dummy gate stack, the third dummy gate stack, and the fourth dummy gate stack with a first gate structure, a first isolation gate structure, a second gate structure, and a second isolation gate structure, respectively, wherein, along the first direction, the first dummy gate stack comprises a first width, the second dummy gate stack comprises a second width, the third dummy gate stack comprises a third width, and the fourth dummy gate stack comprises a fourth width, wherein the fourth width is greater than the second width, wherein a ratio of the second width to the first width is between 3 and 30, as recited in independent claim 21.
With respect to claim 27, although Liou et al. do teach that the gate structures 30 can be a dummy gate structure for performing a replacement metal gate (RMG) process (see column 3, lines 49-60), Liou does not teach or suggest forming a first dummy gate stack directly over the first isolation feature and a second dummy gate stack over a first channel region of the plurality of fin structures in the first area; forming a third dummy gate stack directly over the second isolation feature and a fourth dummy gate stack over a second channel region of the plurality of fin structures in the second area; and replacing the first dummy gate stack, the second dummy gate stack, the third dummy gate stack, and the fourth dummy gate stack with a first gate structure, a first isolation gate structure, a second gate structure, and a second isolation gate structure, respectively, wherein the first fin cut trench comprises a first width along the first direction, wherein the second fin cut trench comprises a second width along the first direction, wherein a ratio of the second width to the first width is between 3 and 30. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose various methods of forming isolation gate structures in finFETs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A WILCZEWSKI whose telephone number is (571)272-1849. The examiner can normally be reached M-TH 7:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-8454. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARY A. WILCZEWSKI
Primary Examiner
Art Unit 2822



/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822